In this case the State relied largely upon alleged confessions of the accused for a conviction. Without such alleged confessions the proof would be entirely inadequate to sustain a verdict. Upon careful consideration of all evidence in this case we are convinced that the alleged confessions were obtained by unlawful methods commonly known as the third degree; that they were not freely and voluntarily made and should have been excluded. For this reason, the judgment should be reversed upon authority of the opinion in the case of Deiterle vs. State, 98 Fla. 739, 124 So. 47. It is so ordered.
Reversed.
BUFORD, C.J., AND WHITFIELD AND BROWN, J.J., AND HUTCHISON, Circuit Judge, concur. *Page 95 
ELLIS AND TERRELL, J.J., dissent.
DAVIS, J., disqualified.